DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09 December 2020 and 19 January 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pre-Grant Publication 2016/0320151 by Kincel (Kincel).
Regarding claim 1, Kincel discloses a charging handle (100) for a firearm (110), where the firearm has a housing that includes a latch arrest (160), and a bolt carrier that includes a gas opening (See at least Paragraph 0002, clearly understood that the listed firearms have bolt carriers with a gas opening), the charging handle (100) comprising: a shaft (120) having a front portion, a center portion and an end portion(See Figures, clearly illustrated); an active handle (180); and a passive handle (190); wherein the front portion of the shaft extends into a region of the gas opening of the bolt carrier of the firearm (Understood); the end portion of the shaft is widened on both sides in a transverse direction to receive the active handle and the passive handle (See at least Figure 3, clearly illustrated); each of the active handle and the passive handle are rotatably mounted on a widened end portion of the shaft by means of a pin (170/220/230); the active handle includes an integrally-formed latch (140), and is configured so that the active handle can be rotated between a first fixing position and a second release position (See at least Figures 4-5B); wherein when the active handle is in the first fixing position the latch cooperates with the latch arrest of the firearm housing to fix the charging handle with respect to the firearm housing (See at least Figure 4 and at least Paragraphs 0018-0020 and 0022-0023); and when the active handle is in the second release position the latch does not cooperate with the latch arrest of the firearm housing, an internal stop surface of the active handle abuts a support surface at the widening of the end portion of the shaft (See at least Figures 5A-5B and at least Paragraphs 0032-0033); and the charging handle is free to be pulled back with respect 
Regarding claim 2, Kincel further discloses wherein the charging handle can be operated from either side of the firearm (See at least Paragraphs 0005-0006).
Regarding claim 3, Kincel further discloses wherein the firearm is a gas-operated rifle (See at least Paragraph 0002, clearly understood that the listed firearms are gas-operated rifles).
Regarding claim 4, Kincel further discloses wherein the firearm is an AR-15-type rifle or an M4-type rifle (See at least Paragraph 0002).
Regarding claim 5, Kincel further discloses wherein the support surface lies in a plane substantially parallel to the normal direction (See at least Figure 3, clearly illustrated).
Regarding claim 6, Kincel further discloses wherein when the active handle is in the second release position, the internal stop surface of the active handle lies in a plane 
Regarding claim 7, Kincel further discloses wherein the passive handle is formed in one piece with an actuator, the active handle is formed in one piece with a passive actuator, and the actuator and the passive actuator are arranged closer to the center plane of the firearm than the pins (See Figures, clearly illustrated).
Regarding claim 8, Kincel further discloses wherein the counter face for the shaft stop is formed on a front of the passive actuator (See Figures, clearly illustrated).
Regarding claim 9, Kincel further discloses wherein each of the actuator for the active handle and the passive actuator further include a contact surface disposed between the active handle and the passive handle, the contact surfaces being configured so that when the passive handle is actuated a rolling-sliding relative movement occurs between the actuators, and when the active handle is actuated, a distance between the actuators is greater than a distance between the actuators when the active handle and the passive handle are in the first fixing position (See Figures, clearly illustrated).
Regarding claim 10, Kincel further discloses wherein each of the active handle and the passive handle include a groove on a rear side of the respective handle, each groove having a recess at its end portion into which the lateral widening of the shaft projects, and the pins are arranged in this region (See Figures, clearly illustrated).
Regarding claim 11, Kincel further discloses wherein each of the active handle and the passive handle are urged into their first fixing position by a compression spring; 
Regarding claim 12, Kincel further discloses wherein each compression spring is a coil spring, and a spring axis of each spring runs parallel to the barrel direction of the firearm with a deviation of not more than 5° (See Figures, clearly illustrated).
Regarding claim 13, Kincel further discloses wherein the recess at the end portion of the groove on the rear side of each of the active handle and the passive handle includes a depression configured to receive an end of one of the springs, and a corresponding spring recess is formed in a contour of the lateral widening of the shaft to receive the other end of the spring (See Figures, clearly illustrated).
Regarding claim 14, Kincel further discloses wherein the gas opening is provided at the front portion of the shaft, such that the gas opening opens on an underside of the shaft facing a barrel of the firearm into a longitudinal groove, which in turn opens at the end portion into a gas outlet pointing at least in a transverse direction (Understood).
Regarding claim 15, Kincel further discloses wherein the longitudinal groove opens at the end portion of the shaft into a gas outlet that points at least obliquely forward (Understood).
Regarding claim 16, Kincel further discloses wherein the active handle and the passive handle each have a front region that faces the shaft, and each front region includes a contact surface that, under action of the springs, is in contact with an associated side surface of the shaft in order to prevent further rotation of the handle (See Figures, clearly illustrated).
Regarding claim 17, Kincel further discloses wherein each of the active handle and the passive handle rotate along a handle path between a position in which the handle contacts the contact surface, and a position in which an outer contour of the handle contacts the support surface (See Figures, clearly illustrated).
Regarding claim 18, Kincel further discloses wherein when the passive handle is in the second release position, an internal stop surface of the passive handle contacts the support surface at the widening of the end portion of the shaft (See Figures, clearly illustrated).
Regarding claim 19, Kincel further discloses wherein the support surface lies in a plane that is normal to a barrel direction of the firearm (See Figures, clearly illustrated).
Regarding claim 20, Kincel further discloses wherein when the passive handle is in the second release position the internal stop surface lies in a plane that is normal to a barrel direction of the firearm (See Figures, clearly illustrated).
Regarding claim 21, Kincel further discloses wherein the support surface is at a greater distance from the center plane of the firearm than the pin (See Figures, clearly illustrated).
Regarding claim 22, Kincel further discloses wherein a narrow surface of each of the active handle and the passive handle opposite one another in the recess configured to accept the end portion of the shaft, and a bottom of the end portion recess including the support surfaces on the other hand, when the handles are in the first fixing position, contact each other in an area in front of the pin, and when the handles are in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641